Citation Nr: 9911007	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-01 702 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a herniated C5/6 
disc.

3.  Entitlement to service connection for a shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1945 to 
February 1946, and from November 1947 to November 1951.  He 
also reports that he had subsequent active service, including 
active duty in Vietnam from December 1965 to December 1966.  
The RO was unable to verify any service after November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) Muskogee, Oklahoma, which denied the veteran's claims of 
service connection for hypertension, a herniated C5/6 disc, 
and a shoulder disorder.

In March 1998, the veteran requested a personal hearing 
before the Board at the RO.  However, the veteran failed to 
appear for the Video Conference Hearing scheduled in October 
1998.  As he or his representative has not requested to 
reschedule the hearing, the Board will proceed without 
further delay.

The Board also notes that the veteran's February 1998 
Statement in Support of Claim, which is considered his 
substantive appeal with regard to the issues of entitlement 
to service connection for hypertension, a herniated C5/6 
disc, and a shoulder disorder, also appears to serve as a 
notice of disagreement (NOD) with respect to the RO's January 
1998 rating decision denying service connection for hearing 
loss.  As the RO has not issued a Statement of the Case on 
this matter, the issue of service connection for hearing loss 
is referred to the RO for appropriate action.


FINDING OF FACT

There is no medical evidence of a nexus or link between the 
veteran's hypertension, herniated C5/6 disc, or left shoulder 
disorder, and his period of active military service.

CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
hypertension, a herniated C5/6 disc, and a left shoulder 
disorder, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends his currently diagnosed hypertension, 
herniated C5/6 disc, and left shoulder disorder, were all 
sustained as a result of a mine explosion that hit his 
armored personnel carrier during service in Vietnam.

The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions, 
such as cardiovascular disease (including hypertension), or 
arthritis (including degenerative joint disease, i.e., 
osteoarthritis), to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well-
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well-
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was treated 
for, or diagnosed with, hypertension, a herniated C5/6 disc, 
or a shoulder disorder.  The file does contain SMRs and a 
report from the Surgeon General of the Army showing that the 
veteran was wounded to the neck and arm by a missile 
fragment, without nerve or artery damage, during his service 
in the Korean War.  The Board notes that the veteran was 
granted service connection for a neck and arm scar as a 
shrapnel wound residual, and assigned a noncompensable 
disability rating, pursuant to a November 1995 RO rating 
decision.  

The Board also notes that there are no service personnel 
records or SMRs contemporaneous with the veteran's claimed 
service in Vietnam.  In a letter sent to the veteran in 
September 1995, the RO reported to the veteran that it was 
having difficulty verifying his service after November 1951 
and, therefore, the RO asked the veteran to submit any 
service personnel records or SMRS that he might have.  No 
such evidence was received and, while the veteran did submit 
subsequent correspondence, he did not respond to the RO's 
letter.  The Board finds however that, even assuming that the 
veteran had the additional service in question, including 
service in Vietnam, and even further assuming that the 
veteran was injured while on active duty in 1966 as alleged, 
to establish that a claim for service connection is well-
grounded, there must be, in addition to a medical diagnosis 
of a current disability and medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Epps, supra.  As will be 
explained below, there is no medical evidence of a nexus 
between the claimed disabilities and any incident of service, 
including the injuries in 1966.  The Board notes that 38 
U.S.C.A. 1154(b) aids the veteran only to establish facts 
perceptible to a lay party.  It does not render him competent 
to provide a medical opinion as to a diagnosis or as to a 
question of medical causation.  The provisions of 38 U.S. 
C.A. 1154(b) do not absolve the veteran from the requirement 
of providing competent medical evidence of a nexus between 
the in-service incident and the current disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, 7 
Vet. App. 498.  Further, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).   

The first indication that the veteran was treated for 
hypertension after service is reflected in a November 1976 VA 
treatment record.  Subsequent VA treatment records for the 
period May 1977 to February 1982, September 1993, and June 
1994, show continued treatment and monitoring of the 
veteran's hypertension.  

A December 1990 VA treatment record showed the veteran 
complained of a constant aching pain, in his left arm, up 
through his left shoulder and left neck.  A separate December 
1990 VA treatment record includes an impression of probable 
degenerative joint disease and nerve impingement of the left 
shoulder.  

A January 1991 private radiology report (MRI) of the cervical 
spine, prepared by C. J. Hash, M.D., stated the following 
impression: "This scan is abnormal demonstrating a herniated 
C5/6 disc."

A July 1995 VA radiology report of the cervical spine 
revealed "some degenerative change with disc space narrowing 
at the C6-7 disc space and osteophyte formation on the 
anterior margins of vertebra number C5-6 and C6-7."  The 
impression included mild degenerative changes of the cervical 
spine.

A July 1995 VA examination report recounted the veteran's 
complaints associated with his hypertension and neck and 
shoulder pain.  The diagnoses included essential 
hypertension, asymptomatic, and cervical spine disease 
without current evidence of radiculopathy or myelopathy.

There are no medical records in the claims file showing that 
the veteran incurred hypertension, or arthritis of the left 
shoulder or cervical spine, within one year from separation 
from service (including within one year of his reported 
service ending in 1966 or 1967), to allow for presumptive 
service connection.  Moreover, the Board finds that none of 
the medical records contained in the claims file suggest that 
the veteran's hypertension, herniated C5/6 disc, or left 
shoulder disorder, had their onset in service, or that they 
were otherwise related to service.  Further, the record does 
not include any medical evidence or opinions linking any 
continuity of symptoms reported by the veteran to his current 
disabilities so as to otherwise establish a well-grounded 
claim under Savage.  

The only evidence of record supporting the veteran's 
contentions are his own written statements.  As a matter of 
law, the veteran, as a layperson, is not competent to offer 
an opinion that his current hypertension, herniated C5/6 
disc, or left shoulder disorder, are related to service.  
Such statements do not satisfy the medical nexus requirement 
and cannot, therefore, render his claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
other words, the veteran needs to show medical evidence that 
his hypertension, herniated C5/6 disc, or left shoulder 
disorder, can be medically linked to service.  By this 
decision, the Board is informing the veteran that competent 
medical evidence of causation is required to render his 
claims well grounded.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).











ORDER

Well-grounded claims not having been submitted, service 
connection for hypertension, a herniated C5/6 disc, and a 
left shoulder disorder, are denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

